People ex rel. Williams v Brann (2020 NY Slip Op 04528)





People ex rel. Williams v Brann


2020 NY Slip Op 04528


Decided on August 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2020-05868

[*1]The People of the State of New York, ex rel. Steve G. Williams, on behalf of Marlon Willocks, petitioner,
vCynthia Brann, etc., et al., respondents.


Steve G. Williams, Brooklyn, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (James M. Buchanan and Jodi L. Mandel of counsel), for respondent Cynthia Brann and respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus to release Marlon Willocks on his own recognizance or, in the alternative, to set reasonable bail upon Kings County Ind. No. 6203/2019.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
LEVENTHAL, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court